Citation Nr: 1432405	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO. 10-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1968 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1. The Veteran experienced in-service acoustic trauma and consistently reported the onset of tinnitus since service.

2. For the entire period on appeal, the Veteran's PTSD symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for an initial disability rating of 30 percent for PTSD, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in December 2007 and July 2008 satisfied the duty to notify provisions with respect to the initial increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, and lay evidence.  The Veteran was also offered a hearing before the Board but declined.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2008 and April 2014.  The examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes and discussed the presence of psychological symptoms and their functional impairment.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection - Tinnitus

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Veteran is currently seeking service connection for tinnitus.  He served on active military duty from December 1968 to August 1974 including service in Vietnam.  At a VA examination in October 2008, it was confirmed that the Veteran has tinnitus. 

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In October 2007 the Veteran filed a claim in pertinent part for service connection for tinnitus.  As part of his claim the Veteran stated that he was exposed to loud noises in service and has experienced tinnitus in his ears ever since.  Specifically, in his November 2009 Notice of Disagreement, the Veteran asserted that he started experiencing ringing in his ears during service.  He also consistently reported experiencing tinnitus since service in his April 2010 substantive appeal in which he stated that he was exposed to thousands of hours of helicopter engine noise.

The Veteran's DD-214 lists his military occupational specialty (MOS) as aircraft repairman and confirms his service in Vietnam including combat action.  The Board finds the Veteran's statements regarding his in-service noise exposure as an aircraft repairman to be credible.  38 U.S.C.A. § 1154(a).

In October 2008 the Veteran was provided a VA audiological examination.  The examiner confirmed the presence of tinnitus, and the Veteran reported that the onset of his tinnitus began sometime during service in Vietnam.  He also reported that his tinnitus was constant.  The examiner acknowledged the Veteran's military service and reported noise exposure from helicopters.  However, based on the normal hearing sensitivity following discharge and absence of hearing damage during service, the examiner ultimately concluded that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure while in service.  

Having reviewed the evidence, the Veteran has consistently attributed his tinnitus to military noise exposure.  He has stated that the ringing began in service and that he has experienced symptoms since separation.  Importantly, in reporting the onset of his symptoms, the Veteran has not appeared to stretch the facts or embellish his accounts.  As such, the Board finds the Veteran to be a credible historian and his statements are given great probative weight.  Moreover, the Board notes that the VA examiner's opinion is inconsistent and does not consider the Veteran's statements regarding the onset of his tinnitus.  Specifically, the VA examiner relied on the Veteran's statements when making his diagnosis of tinnitus but then concluded that there was no evidence of tinnitus in service despite the Veteran's report of symptoms.  Additionally, the examiner determined that the Veteran did not currently have hearing loss.  However, his conclusion, that tinnitus was not present during service, is based on an absence of hearing loss at the time of discharge.  This is inconsistent as the examiner currently diagnosed the Veteran with tinnitus despite the absence of hearing loss.  This inconsistency weighs negatively on the probative value of the VA examiner's opinion.  Further, the examiner's opinion does not address any potential direct correlation between noise exposure and the onset of tinnitus, but rather, essentially limited his opinion to whether hearing loss causes tinnitus.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  He has also competently and credibly described his tinnitus symptoms as being unremitting and constant since separation.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his unremitting symptoms are found to be more probative and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating - PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The Veteran's service-connected PTSD has been rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).
After review of the evidence, the Board finds that the Veteran's PTSD symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the entire period on appeal.

The evidence from this period includes VA treatment records.  These records reflect that the Veteran experienced symptoms of depression, insomnia, nightmares, decreased concentration, hyper vigilance, anxiety, and irritability.  These records also reflect that the Veteran consistently denied any suicidal ideations and generally felt happy with his life.

A May 2009 opinion from the Veteran's treating social worker reflects that the Veteran experienced avoidance symptoms, including markedly diminished interest in significant activities and feeling of detachment or estrangement from others.  The clinical social worker also stated that the Veteran experienced irritability, difficulty sleeping, outbursts of anger, difficulty concentrating, hyper vigilance, and an exaggerated startle response.  She opined that his symptoms were productive of a moderate degree of social and occupational impairment.

Based on this evidence, the Board finds that the Veteran's PTSD symptoms were productive of occupational and social impairment more closely reflected by a 30 percent disability rating.  The evidence demonstrates that the Veteran lives alone, has few friends, and has recently divorced his third wife.  He experiences anxiety in crowds and avoids social gatherings and people.  He also experiences depression and has reported difficulty with concentration.  Further, the May 2009 opinion reflects that his symptoms are productive of a moderate degree of impairment.  These symptoms are clearly productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, a 30 percent rating is warranted.

However, a rating in excess of 30 percent is not warranted at any point during the period on appeal.  The evidence reflects that the Veteran's PTSD caused a mild to moderate level of impairment.  While the Veteran divorced his wife during the period on appeal and now lives alone, he continues to see his grandchildren during holidays as well as attend water aerobics weekly.  The evidence also demonstrates that he left his previous job of 10 years, which according to the April 2014 examination report was because he did not like working with old people.  The June 2008 report reflects that his PTSD symptoms never caused him to miss work or have difficulty maintaining employment.  The Veteran denied any suicidal or homicidal ideations throughout the period.  No delusions or hallucinations were reported.  On examination the Veteran's speech, thought process, thought content, and judgment were intact and normal.  He appeared well groomed and appropriately dressed throughout the period on appeal.  Based on the symptoms and their impact on the Veteran's social and occupational function, the Board finds that the Veteran's PTSD symptoms were moderate in degree during this period, and reflective of occupational and social impairment and symptoms consistent with a 30 percent disability rating, and no higher.

In sum, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; i.e., the level of impairment contemplated in the assignment of a 30 percent rating for psychiatric disabilities.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vazquez-Claudio, supra.  More severe symptomatology was not shown during the period on appeal.

IV. Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  Ultimately, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran had a long history of employment and the June 2008 VA examination report reflects that his PTSD symptoms have never had an impact on his ability to work.  The Veteran has not alleged that he is unemployable on account of his service-connected disabilities.  Thus, a TDIU is not reasonably raised by the record.





ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial 30 percent disability rating for PTSD, and no higher, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


